EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:   

A dispenser comprising:
a housing comprising a housing opening;
a lid for covering the housing opening;
a reservoir for holding items to be dispensed from the dispenser and for being received in the housing through a portion of the housing opening, said reservoir being formed on the lid for being received in the housing when the lid covers said housing opening, wherein said reservoir comprises a rear wall moveable with the lid and spaced apart from the lid defining an inlet opening between the lid and said rear wall for receiving said items to be dispensed, wherein the lid is rotatable relative to the housing from a closed position covering said housing opening to an open position providing access to the inlet opening allowing for receiving said items to be dispensed in said reservoir, wherein a portion of the housing below said portion of the housing opening defines a wall having a front surface facing toward the lid and a rear surface opposite the front surface, wherein said rear surface retains the lid when the lid is in the open position; and
a dispensing opening on the lid providing access to the reservoir…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 6 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:   

A dispenser comprising:
a housing comprising a housing opening;
a lid for covering the housing opening;
a reservoir for holding items to be dispensed from the dispenser, said reservoir being formed on the lid for being received in the housing when the lid covers said housing opening, wherein said reservoir comprises a rear wall moveable with the lid and spaced apart from the lid defining an inlet opening between the lid and said rear wall for receiving said items to be dispensed, wherein the lid is rotatable relative to the housing from a closed position covering said housing opening to an open position providing access to the inlet opening allowing for receiving said items to be dispensed in said reservoir; and
a dispensing opening on the lid providing access to the reservoir, wherein a stop member extends from the lid and penetrates a housing wall, said stop member engaging the housing for stopping the rotation of the lid relative to the housing, wherein the housing wall defines a trough for receiving a lower edge of the lid when the lid is in the open position, and wherein said stop penetrates said housing wall by penetrating a slot formed through said trough…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 20 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispenser comprising:
a housing comprising a housing opening;
a lid for covering the housing opening, wherein the lid rotates relative to the housing opening from a closed position covering said housing opening to an open position exposing said housing opening;
a reservoir for holding items to be dispensed from the dispenser and for being received in the housing through a portion of the housing opening, said reservoir being formed on the lid for being in the housing when the lid covers said housing opening; and
a dispensing opening on the lid providing access to the reservoir, wherein the housing defines a trough entirely below said portion of the housing opening, wherein a lower edge of the lid is received within said trough when the lid is in the open position and is retracted from said trough when the lid is in the closed position…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 24 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispenser comprising:
a housing comprising a housing opening;
a lid for covering the housing opening;
a reservoir for holding items to be dispensed from the dispenser, said reservoir being formed on the lid for being received in the housing when the lid covers said housing opening, wherein said reservoir comprises a rear wall moveable with the lid and spaced apart from the lid defining an inlet opening between the lid and said rear wall for receiving said items to be dispensed, wherein the lid is rotatable about an axis, wherein the reservoir comprises a bottom wall extending between the lid and rear wall, and two opposite sidewalls extending between the lid and the rear wall and extending from the bottom in a direction away from said axis to said inlet opening;
a dispensing opening on the lid providing access to the reservoir; and
spring member extending from said rear wall for exerting a force on the items to be dispensed…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651